         Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 1 of 22




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    PAULETTE WILLIAMS,
         Plaintiff,
                                                          Civil Action No.
                         v.
                                                         1:20-cv-04341-SDG
    ETHICON, INC. and JOHNSON & JOHNSON,
         Defendants.

                              OPINION AND ORDER

        This matter is before the Court on a motion for partial summary judgment

[ECF 43] and motion to limit or exclude the case-specific testimony of Plaintiff

Paulette Williams’s expert Bruce Rosenzweig, M.D. [ECF 45] filed by Defendants

Ethicon, Inc. and Johnson & Johnson. For the following reasons, both motions are

GRANTED IN PART and DENIED IN PART.

I.      Background

        Defendants are corporations that—among other lines of business—design,

market, and sell medical devices.1 On January 21, 2011, Dr. Joyce Lowman

implanted Williams with a tension-free vaginal tape (TVT), a mesh product

manufactured by Ethicon, at Atlanta Outpatient Surgery Center in Atlanta,




1     ECF 53-1, at 2 (Long Form Complaint).
       Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 2 of 22




Georgia.2 Following the implantation, Williams alleges she experienced pain,

bleeding, infection, urinary problems, and other related medical issues.3 Due to

these allegedly mesh-related complications, Williams treated with Dr. Bruce

Green, who excised a portion of Williams’s TVT.4 Nonetheless, Williams

continued to experience pain and urinary problems.5

      On November 6, 2015, Williams initiated this action by filing her Short Form

Complaint directly into a multi-district litigation (MDL) pending before United

States District Court Judge Joseph R. Goodwin of the Southern District of West

Virginia.6 The MDL contained hundreds-of-thousands of cases involving similar

claims of harm resulting from the implantation of various polypropylene-based

mesh products, including TVT. On November 10, 2017, the case was placed on an

inactive docket.7 On August 27, 2018, Judge Goodwin placed the case on “Wave

9” and established deadlines for completing fact and expert discovery.8 While still




2   ECF 44, ¶ 1.
3   ECF 20.
4   Id. See also ECF 45-2, at 10–11 (Expert Report of Dr. Bruce Rosenzweig).
5   ECF 45-2, at 8–12.
6   ECF 1.
7   ECF 7.
8   ECF 23.
         Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 3 of 22




pending in the MDL, Defendants filed the instant motions for partial summary

judgment and to exclude or limit the testimony of Dr. Bruce Rosenzweig.9 On

October 9, 2020, Judge Goodwin ordered the transfer of the case to this Court.10

Defendants’ motions are now ripe for adjudication.

II.     Motion for Partial Summary Judgment

        In her Short Form Complaint, Williams incorporated 17 claims for:

negligence      (Count   I);   strict   liability–manufacturing    defect     (Count     II);

strict liability–failure to warn (Count III); strict liability–defective product

(Count IV); strict liability–design defect (Count V); common law fraud (Count VI);

fraudulent      concealment     (Count    VII);   constructive    fraud     (Count     VIII);

negligent misrepresentation (Count IX); negligent infliction of emotional distress

(Count X); breach of express warranty (Count XI); breach of implied warranty

(Count XII); violation of consumer protection laws (Count XIII); gross negligence

(Count XIV); unjust enrichment (Count XV); punitive damages (Count XVII);11 and




9     ECF 43; ECF 45.
10    ECF 50.
11    The Court follows the Count numbering format employed for each Count in
      the Short Form Complaint; thus, since Williams did not assert the claim set
      forth in Count XVI, that numeral is skipped.
        Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 4 of 22




discovery rule and tolling (Count XVIII).12 Defendants request summary judgment

on all of Williams’s claims except Counts V, XVII, and XVIII. In response, Williams

concedes her claims in Counts II, IV, VIII, X, XI, XII, and XV are subject to

dismissal. Defendants are therefore entitled to summary judgment as to those

claims. The only remaining claims the Court must address are Counts I, III, VI, VII,

IX, XIII, and XIV.

       a.     Legal standard

       Summary judgment is appropriate when “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). A party seeking summary judgment has

the initial burden of informing the district court of the basis for its motion and

identifying those portions of the record that demonstrate the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If a movant

meets its burden, the non-movant must present evidence showing either

(1) a genuine issue of material fact or (2) that the movant is not entitled to

judgment as a matter of law. Id. at 324. A fact is considered “material” only if it

may “affect the outcome of the suit under the governing law.” BBX Cap. v. Fed.




12   ECF 1.
       Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 5 of 22




Deposit Ins. Corp., 956 F.3d 1304, 1314 (11th Cir. 2020) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A factual dispute is “genuine if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.”

BBX Cap., 956 F.3d at 1314 (citing Anderson, 477 U.S. at 248) (punctuation omitted).

      In opposing a motion for summary judgment, the non-movant “may not rest

upon the mere allegations or denials of his pleading, but must set forth specific

facts showing that there is a genuine issue for trial.” Sears v. Roberts, 922 F.3d 1199,

1207 (11th Cir. 2019). If the non-movant relies on evidence that is “merely

colorable, or is not significantly probative, summary judgment may be granted.”

Likes v. DHL Express (USA), Inc., 787 F.3d 1096, 1098 (11th Cir. 2015). But the

Court’s role is not to “weigh the evidence and determine the truth of the matter

but to determine whether there is a genuine issue for trial.” Sears, 922 F.3d at 1205

(citing Anderson, 477 U.S. at 249). The Court must view the evidence in a “light

most favorable to the party opposing summary judgment” and “draw[ ] all

justifiable inferences in the opposing party’s favor.” Rogers v. Mentor Corp.,

682 F. App’x 701, 708 (11th Cir. 2017). See also Strickland v. Norfolk S. Ry. Co.,

692 F.3d 1151, 1154 (11th Cir. 2012) (“Credibility determinations, the weighing of

the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge.”) (quoting Anderson, 477 U.S. at 255).
        Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 6 of 22




       b.    Discussion

             i.     Williams’s claims premised on a failure to warn theory

       Defendants argue they are entitled to summary judgment on Williams’s

claims premised on a failure to warn. “In standard products liability cases

premised on a failure to warn, Georgia law insists that a plaintiff show that the

defendant had a duty to warn, that the defendant breached that duty, and that the

breach proximately caused the plaintiff’s injury.” Dietz v. Smithkline Beecham Corp.,

598 F.3d 812, 815 (11th Cir. 2010) (citing Wheat v. Sofamor, S.N.C., 46 F. Supp. 2d

1351, 1362 (N.D. Ga. 1999)).13 Regarding causation, “[u]nder the learned

intermediary doctrine, the manufacturer of a prescription drug or medical device

does not have a duty to warn the patient of the dangers involved with the product,

but instead has a duty to warn the patient’s doctor, who acts as a learned

intermediary between the patient and the manufacturer.” McCombs v. Synthes

(U.S.A.), 277 Ga. 252, 253 (2003). See also Hubbard v. Bayer HealthCare Pharm., Inc.,

407 F. Supp. 3d 1317, 1321 (N.D. Ga. 2019); Presto v. Sandoz Pharm. Corp., 226 Ga.

App. 547, 548 (1997). “Although Georgia’s learned intermediary rule has its roots

in prescription drugs, the Georgia courts repeatedly have applied that rule to

prescription medical devices.” Ellis v. C.R. Bard, Inc., 311 F.3d 1272, 1279 (11th Cir.


13   The parties agree that Georgia state law governs Williams’s claims.
        Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 7 of 22




2002). See also Cessna v. Ethicon, Inc., No. 7:20-cv-37 (WLS), 2020 WL 2121392, at *4

(M.D. Ga. Apr. 2, 2020) (“To prove that Defendants’ failure to warn was the cause

of Plaintiffs’ injuries here, Plaintiffs must show that Dr. Quinif would not have

prescribed and implanted Prolift and TVT-O had Defendants provided the

warnings Plaintiffs allege were missing.”); Cisson v. C.R. Bard, Inc., No. 2:11-cv-

00195, 2013 WL 5700513, at *8 (S.D.W. Va. Oct. 18, 2013) (“Proving causation

[under Georgia law] consists of . . . the plaintiffs [ ] show[ing] that Dr. Raybon

would not have implanted the Avaulta Plus if Bard had provided the warnings

the plaintiffs allege should have been provided.”).

       Here, the Court finds the learned intermediary doctrine bars Williams’s

failure to warn claims. First, Dr. Lowman expressly testified that she did not read

the warnings or Instructions for Use (IFU) provided for the TVT before implanting

Williams.14 Dr. Lowman’s failure to read the warnings—even if their substance

was somehow inadequate—prevents Williams from establishing causation. In re

Mentor Corp. ObTape Transobturator Sling Prod. Liab. Litig., 711 F. Supp. 2d 1348,

1378–79 (M.D. Ga. 2010) (“In general, causation on a failure to warn claim cannot

be established unless a plaintiff’s doctor did read the product warning or rely on




14   ECF 43-2 (Lowman Dep. Tr. 65:8–22).
        Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 8 of 22




other statements by the product’s manufacturer.”); Wilson Foods Corp. v. Turner,

218 Ga. App. 74, 75 (1995) (“[F]ailure to read instructions or printed warnings will

prevent a plaintiff from recovering on a claim grounded on failure to provide

adequate warning of the product’s potential risk.”). See also Lewis v. Johnson &

Johnson, 601 F. App’x 205, 208 (4th Cir. 2015) (applying Texas law and holding

“[w]hen a physician relies on her own experience and examination of a patient in

deciding to prescribe a device, and not on the device’s warning, the warning is not

the cause of the patient’s injury”).

       Second, even though she did not read the warnings, Dr. Lowman testified

that prior to Williams’s surgery she was independently aware of the risks posed

by TVT.15 Notwithstanding these risks—and with knowledge of the warnings

Williams claims Defendants should have provided—Dr. Lowman affirmatively

stated that she would still follow the same course of treatment and perform the

TVT surgery.16 This unrebutted testimony likewise bars Williams from

establishing that Defendants proximately caused her injuries. Brown v. Roche Labs.,

Inc., No. 1:06-cv-3074-JEC, 2013 WL 2457950, at *8 (N.D. Ga. June 6, 2013)



15   ECF 43-2 (Lowman Dep. Tr. 132:6–21).
16   Id. at 9:22–24, 15:21–24, 40:9–43:14, 45:16–18, 47:20–48:1, 50:13–15, 67:1–12,
     155:13–156:8, 159:24–160:4, 161:18–162:2.
       Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 9 of 22




(“[W]here the doctor has actual knowledge of the risk and would have taken the

same course of action even with the warning that plaintiff claims should have been

provided,     the     learned      intermediary     doctrine     bars     recovery.”).

See also Ellis, 311 F.3d at 1283 n.8. Williams fails to present any evidence creating a

triable issue of fact on this point. Therefore, Defendants are entitled to summary

judgment on Williams’s claims expressly premised on a failure to warn: Count I

(negligence) and Count III (strict liability–failure to warn).

      In the same vein, Defendants argue they are entitled to summary judgment

on   Williams’s     claims   for    fraud,   fraudulent    concealment,     negligent

misrepresentation, and violation of consumer protection laws because they too are

premised on a failure to warn. The Court does not agree. These claims contain

distinct elements—and require separate proof—than negligence and products

liability claims. Defendants do not point to a single case granting summary

judgment on such claims based on the learned intermediary doctrine. Viewing the

Master Complaint, these causes of action are also underpinned by separate factual

allegations. Likewise, Defendants do not present evidence showing (1) they are

entitled to judgment as a matter of law, or (2) that there is an absence of disputed

facts. At bottom, the Court does not find it proper to roll up Williams’s fraud-based
       Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 10 of 22




tort claims into her failure to warn theories. Defendants are not entitled to

summary judgment on Counts VI, VII, IX, and XIII.

             ii.    Williams’s claims premised on alleged design defects.

       Defendants seek the dismissal of Williams’s claims for negligence (to the

extent it is premised on alleged design defects) and gross negligence because the

claims should be merged with Williams’s strict liability design defect claim.

According to Defendants, “general negligence is a theory of liability in a products

liability claim. It is not a stand-alone cause of action.”17 Ostensibly, Defendants are

seeking to prevent Williams from obtaining double recovery for the same legal

theory. Recently, in May v. Ethicon, Inc., another court in this district faced this

precise issue, summarized the relevant law, and stated:

             The demarcation line between negligent design defect
             claims and strict liability design defect claims is not
             entirely clear under Georgia law. Georgia law has long
             recognized the distinction between negligence and strict
             liability theories of liability, and the Supreme Court of
             Georgia has declined to conclude definitively that the
             two theories merge in design defect cases. Nevertheless,
             Georgia courts apply the same risk-utility analysis to
             both types of claims, which requires plaintiffs to prove
             that the allegedly defective product poses an
             unreasonable risk of harm to the consumer. Because the
             same analysis applies to both, some courts have elected


17   ECF 44, at 7 (citing Grieco v. Tecumseh Prods. Co., 2013 WL 5755436, at *5
     (S.D. Ga. Oct. 23, 2013)).
       Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 11 of 22




             to treat separately pleaded causes of action for negligent
             and strict liability design defects as one claim. The Court
             agrees with the reasoning in these decisions and will
             order the Plaintiffs to consolidate their design defect
             claim into a single claim in the Pretrial Order. The Court
             emphasizes, however, that its decision in no way
             narrows the scope of the issues to be litigated at trial.

No. 1:20-cv-322-TWT, 2020 WL 674357, at *3 (N.D. Ga. Feb. 11, 2020) (citations and

punctuation omitted).

      The Court finds this approach practical and persuasive. To be sure, there is

no material difference between the facts and legal analysis underlying Williams’s

claims for negligence and strict lability with regard to a design defect. As such,

Defendants are entitled to summary judgment on Count I. However, Williams is

entitled to pursue her design defect claim to its full extent, which must be

articulated in a single Count in the pretrial order.

      Williams’s claim for gross negligence raises a different issue. This is an

independent cause of action under Georgia law. O.C.G.A. § 51-1-4. The statute

defines gross negligence as the absence of “slight diligence,” characterized as the

“degree of care which every man of common sense, however inattentive he may

be, exercises under the same or similar circumstances.” Id. A gross negligence

claim contains separate elements—and requires different proof—than Williams’s

simple negligence claim. Recent Georgia decisions have rejected Defendants’
         Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 12 of 22




precise argument that a gross negligence claim is duplicative of a design defect

products liability claim. E.g., Jones v. Ethicon, Inc., No. 7:20-cv-128 (HL), 2020 WL

5836555, at *7 (M.D. Ga. Sept. 30, 2020); Cessna, 2020 WL 2121392, at *11;

May, 2020 WL 674357, at *4. Defendants have not otherwise argued that they are

entitled to summary judgment based on the absence of disputed facts.

Therefore, the Court finds Defendants are not entitled to summary judgment on

Count XIV.

               iii.   Summary

         Defendants’ motion for summary judgment [ECF 43] is GRANTED IN

PART and DENIED IN PART. Counts I–IV, VIII, X, XI, XII, XV are DISMISSED

in their entirety. Williams may proceed on Counts V–VII, IX, XIII, XIV, XVII, and

XVIII.

III.     Motion to Limit or Exclude Testimony

         Defendants request the Court limit or exclude expert testimony offered by

Dr. Bruce Rosenzweig. Dr. Rosenzweig is Williams’s general and case-specific

causation expert. He is a pelvic surgeon and urogynecologist who has performed

over 1,000 pelvic floor surgical procedures and over 350 surgeries dealing with

complications related to synthetical mesh.18 Dr. Rosenzweig has served as an


18     ECF 45-2 (Expert Report of Dr. Rosenzweig).
           Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 13 of 22




expert in numerous mesh-related cases.19 In this and another related MDL, Judge

Goodwin has expressly found that Dr. Rosenzweig is qualified to testify as to

general causation issues related to TVT. In re Ethicon, Inc., Pelvic Repair Sys. Prod.

Liab. Litig., No. 2:12-cv-4301, 2014 WL 186872, at *20 (S.D. W. Va. Jan. 15, 2014); In

re C.R. Bard, Inc., Pelvic Repair Sys. Prod. Liab. Litig., No. MDL 2187, 2018 WL 514753,

at *3 (S.D. W. Va. Jan. 23, 2018). Defendants nonetheless challenge a substantial

portion of Dr. Rosenzweig’s case-specific testimony—specifically his opinions:

(1) as to general causation; (2) that Williams would not have been injured had she

undergone an alternative procedure; (3) as to the adequacy of the warning labels

in the IFU for the TVT; (4) as to what Williams’s implanting physician—

Dr. Lowman—knew or did not know prior to Williams’s surgery; (5) as to certain

characteristics of TVT; (6) as to Williams’s long-term prognosis; (7) to the extent he

offers legal conclusions; and (8) as to Defendants’ knowledge, state of mind, or

corporate conduct. The Court addresses each challenge in turn.

           a.    Legal standard

           A witness may be qualified as an expert and testify as to his or her opinion

on a matter if:




19   Id.
       Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 14 of 22




             (a) the expert’s scientific, technical, or other specialized
             knowledge will help the trier of fact to understand the
             evidence or to determine a fact in issue;

             (b) the testimony is based on sufficient facts or data;

             (c) the testimony is the product of reliable principles and
             methods; and

             (d) the expert has reliably applied the principles and
             methods to the facts of the case.

Fed. R. Evid. 702.

      The Court is required to act “as a gatekeeper to insure that speculative and

unreliable opinions do not reach the jury.” Williams v. Mosaic Fertilizer, LLC, 889

F.3d 1239, 1244 (11th Cir. 2018). See also Kumho Tire Co. v. Carmichael, 526 U.S. 137,

152 (1999). Expert testimony is admissible if it “rests on a reliable foundation and

is relevant.” Daubert v. Merrell Dow Pharm., 509 U.S. 579, 597 (1993). The Eleventh

Circuit “employ[s] a rigorous three-part inquiry to review the admissibility of

expert testimony under Rule 702” that requires the Court to consider whether:

             (1) the expert is qualified to testify competently
             regarding the matters he intends to address; (2) the
             methodology by which the expert reaches his
             conclusions is sufficiently reliable as determined by the
             sort of inquiry mandated in Daubert; and (3) the
             testimony assists the trier of fact, through the application
             of scientific, technical, or specialized expertise, to
             understand the evidence or to determine a fact in issue.
        Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 15 of 22




Knight ex rel. Kerr v. Miami-Dade Cnty., 856 F.3d 795, 808 (11th Cir. 2017)

(citing United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004)). “The proponent

of the expert testimony bears the burden of establishing that each of these criteria

are satisfied.” Id.

       b.     Discussion

              i.      Defendants’ general objections are meritless.

       Defendants argue Dr. Rosenzweig’s case-specific causation testimony

should be excluded because he relies on his general causation reports and “much

of Dr. Rosenzweig’s Report consists of a recitation of his general opinions that are

redundant of the points he makes in his General Reports, with no reference to the

particular conditions or characteristics regarding Ms. Williams.”20 As noted above,

Dr. Rosenzweig is well qualified to give expert testimony as to general causation

issues involving TVT. Defendants expressly concede their argument is essentially

reiterating their general objections in this case-specific motion. Judge Goodwin

consistently found this precise tactic improper in the MDL. In re Ethicon, Inc. Pelvic

Repair Sys. Prod. Liab. Litig., No. MDL 2327, 2017 WL 2214909, at *3 (S.D. W. Va.

May 18, 2017); Sacchetti v. Ethicon, Inc., 2016 U.S. Dist. LEXIS 172597, *6 (S.D. W.

Va. Dec. 14, 2016). Defendants’ motion is denied as to this issue.


20   ECF 45, at 3.
        Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 16 of 22




              ii.   Dr. Rosenzweig’s opinions as to alternative procedures.

       Defendants argue Dr. Rosenzweig should not be permitted to testify as to

the adequacy of alternative procedures to TVT. In his report, Dr. Rosenzweig

opines:

              Safer alternative designs, rather than the TVT
              polypropylene mesh product, existed for this patient.
              I have experience with many of these safer alternative
              designs, and based on my experience and review of
              medical literature and other materials, it is my opinion
              that these alternative designs were safer and feasible for
              Ms. Williams. These safer alternative designs include:

              1. the use of sutures, including delayed absorbable
              sutures like PDS, in a colpo-suspension procedure like
              the Burch;

              2. autologous fascia sling;

              3. an allograft sling such as Repliform; and

              4. a sling with less polypropylene such as Ultrapro.

              These safer alternative designs were capable of
              preventing Ms. Williams’ injuries and damages, as I have
              described in my report, that were a result of the specific
              design flaws of the TVT polypropylene . . . . If any of
              these safer alternative designs [had] been used for
              Ms. Williams, she would not have suffered the injuries I
              set forth in my report.21




21   ECF 45-2, at 18.
        Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 17 of 22




       The first two items identified by Dr. Rosenzweig are alternative surgical

procedures, not alternative products. Judge Goodwin has previously found that

“opinions regarding alternative procedures are irrelevant to the question of whether

a safer alternative design of a product exists.” In re Ethicon, Inc. Pelvic Repair Sys.

Prod. Liab. Litig., No. MDL 2327, 2017 WL 1264620, at *3 (S.D. W. Va. Mar. 29, 2017)

(“I agree with Ethicon that alternative procedures/surgeries do not inform the

issue of whether an alternative design for a product exists.”) (emphasis in

original). See also Mullins v. Johnson & Johnson, 236 F. Supp. 3d 940, 942 (S.D. W. Va.

2017) (“I am convinced that an alternative, feasible design must be examined in

the context of products—not surgeries or procedures.”). The Court likewise finds

that Dr. Rosenzweig’s opinions as to these alternative procedures are not relevant

here and would not be helpful to the jury.

       The third and fourth items are alternative products. However, an allograft

sling (such as Repliform) is not a mesh product.22 The Court agrees with

Defendants that evidence regarding a different product not involving mesh—the

implantation of which would have required a different surgical procedure—is not




22   See Messina v. Ethicon, Inc., No. 6:20-cv-1170-ORL-40LRH, 2020 WL 7419586, at
     *3 (M.D. Fla. Dec. 17, 2020); ALLOGRAFT, Stedmans Medical Dictionary
     (last updated Nov. 2014).
       Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 18 of 22




relevant to the existence of a safer alternative design for the mesh product at issue

in this case. See Walker v. Ethicon, Inc., No. 12-CV-1801, 2017 WL 2992301, at *2

(N.D. Ill. June 22, 2017) (collecting cases). But the fourth item is an alternative mesh

product. Under Georgia law, “[o]ne factor consistently recognized as integral to

the assessment of the utility of a design is the availability of alternative designs, in

that the existence and feasibility of a safer and equally efficacious design

diminishes the justification for using a challenged design.” Banks v. ICI Ams., Inc.,

264 Ga. 732, 735 (1994). As such, the Court believes Dr. Rosenzweig’s testimony as

to the availability and adequacy of this similar mesh product is relevant and would

assist the trier of fact. Defendants’ motion is granted in part and denied in part as

to this issue.

                 iii.   Dr. Rosenzweig’s opinions as to the adequacy of warnings
                        are not relevant.

       Defendants argue Dr. Rosenzweig should not be able to testify as to the

adequacy of the warnings in the TVT’s IFU because (1) he is not qualified on the

subject, and (2) the opinions are not relevant in light of the direct testimony from

Dr. Lowman. At the outset, Judge Goodwin has already expressly found that

Dr. Rosenzweig is qualified to testify on these issues. Huskey v. Ethicon, Inc.,

29 F. Supp. 3d 691, 704 (S.D. W. Va. 2014). But the Court agrees with Defendants

that the testimony is not relevant. As stated above, Williams cannot pursue her
        Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 19 of 22




claims premised on a failure to warn because she cannot establish proximate

cause. This disputed testimony relates solely to a failure to warn. Therefore,

Dr. Rosenzweig’s opinions are not relevant to the surviving claims in this case.

Defendants’ motion is granted as to this issue.

              iv.     Dr. Rosenzweig’s opinions as to Dr. Lowman’s knowledge
                      are not relevant.

       Defendants argue Dr. Rosenzweig impermissibly speculates as to

Dr. Lowman’s state of mind regarding the risks involved with TVT implantation.

Like the previous section—and as Williams acknowledges—the relevance of this

testimony hinges on the Court’s disposition of her failure to warn claims.23 Because

Defendants are entitled to summary judgment on those claims, Dr. Rosenzweig’s

testimony in this regard is not relevant to the surviving claims in this case.

Therefore, Defendants’ motion is granted as to this issue.

              v.      Dr. Rosenzweig’s opinions as to certain characteristics of
                      TVT are admissible.

       Defendants      argue   Dr.   Rosenzweig’s   testimony   describing   certain

complications of the TVT are irrelevant and lack an evidentiary basis.

Specifically, Defendants argue Dr. Rosenzweig’s testimony is premised solely on

speculation and conjecture because he has not physically examined Williams or


23   ECF 46, at 11.
       Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 20 of 22




her mesh implant. The Court does not agree. As stated, Dr. Rosenzweig is an

experienced urogynecologist who has performed over 1,000 pelvic floor surgeries

and 350 surgeries related to synthetic mesh products. Dr. Rosenzweig based his

opinions on (1) Williams’s medical records, (2) pertinent scientific literature, and

(3) his experience in the field. Dr. Rosenzweig also considered and ruled out

various alternatives. As noted by Judge Goodwin, “Dr. Rosenzweig’s failure to

physically examine [the patient] does not per se render his specific causation

testimony unreliable, especially when he reached his opinions by studying the

records of other physicians who examined the two women.” Tyree v. Bos. Sci. Corp.,

54 F. Supp. 3d 501, 565 (S.D. W. Va. 2014). See also Priddy v. C.R. Bard, Inc., No. 2:13-

cv-10318, 2018 WL 662500, at *2 (S.D.W. Va. Feb. 1, 2018). The Court also finds

persuasive that other courts have recently rejected this precise argument.

E.g., Dorgan v. Ethicon, Inc., No. 4:20-00529-cv-RK, 2020 WL 5367062, at *3

(W.D. Mo. Sept. 8, 2020). Defendants’ motion is denied as to this issue.

             vi.    Dr. Rosenzweig’s testimony as to Williams’s prognosis.

      Similarly, Defendants argue Dr. Rosenzweig should not be permitted to

speculate as to Williams’s future prognosis because he has not physically

examined Williams. In his expert report, Dr. Rosenzweig states his opinion that

“Ms. Williams will have continued and ongoing complications and need
           Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 21 of 22




additional medical treatments following implantation related to the permanent

complications she suffered from the inadequacies and implantation of the TVT

device.”24 Dr. Rosenzweig explicitly details some of Williams’s future risks and

symptoms.25 The Court concludes Dr. Rosenzweig is well qualified to offer this

testimony and that it would assist the jury. The testimony is not inherently

speculative simply because Dr. Rosenzweig did not personally examine Williams.

Any perceived deficiency with this testimony can be addressed through cross

examination at trial. Defendants’ motion is denied as to this issue.

                vii.   Dr. Rosenzweig’s testimony to the extent it constitutes legal
                       conclusions or relates to Defendants’ knowledge, state of
                       mind, or corporate conduct

           Defendants argue the Court must not permit Dr. Rosenzweig to (1) offer

legal conclusions through the guise of expert testimony, or (2) opine as to

Defendants’ knowledge, state of mind, or corporate conduct. The Court agrees that

these are not appropriate topics upon which Dr. Rosenzweig may testify. See

Huskey, 29 F. Supp. 3d at 702–03 (“While an expert may testify as to a review of

internal corporate documents solely for the purpose of explaining the basis for his

or her opinions—assuming the opinions are otherwise admissible—Ethicon’s



24   ECF 45-2, at 17.
25   Id.
       Case 1:20-cv-04341-SDG Document 88 Filed 03/08/21 Page 22 of 22




knowledge, state of mind, or other matters related to corporate conduct and ethics

are not appropriate subjects of expert testimony because opinions on these matters

will not assist the jury. Similarly, opinion testimony that states a legal standard or

draws a legal conclusion by applying law to the facts is generally inadmissible.”).

See also Wegmann v. Ethicon, Inc., No. 4:20-cv-00704 JAR, 2020 WL 5814475, at *4–5

(E.D. Mo. Sept. 30, 2020); In re C.R. Bard, Inc., Pelvic Repair Sys. Prod. Liab. Litig., No.

MDL 2187, 2018 WL 4212409, at *3 (S.D. W. Va. Sept. 4, 2018). Defendants’ motion

is granted as to this issue.

IV.    Conclusion

       Defendants’ partial motion for summary judgment [ECF 43] and motion to

limit or exclude the case-specific testimony of Dr. Rosenzweig [ECF 45] are

GRANTED IN PART and DENIED IN PART. Within 30 days after entry of this

Order, the parties shall file their joint proposed pretrial order in conformity with

the instructions articulated herein.

       SO ORDERED this the 8th day of March 2021.


                                                         Steven D. Grimberg
                                                   United States District Court Judge
